1    Sean K. Claggett
     Nevada Bar No. 8407
2    Joseph N. Mott
     Nevada Bar No. 12455
3    4101 Meadows Lane, Ste. 100
     Las Vegas, Nevada 89107
4    (702) 655-2346 – Telephone
     (702) 655-3763 – Facsimile
5    sclaggett@claggettlaw.com
     joey@claggettlaw.com
6    Attorneys for Plaintiff

7                       UNITED STATES DISTRICT COURT

8                               DISTRICT OF NEVADA

9
      KELLY WOODBURN, THOMAS                       Case No.: 2:19-CV-01488-JAD-
10    WOODBURN, JOSHUA RODRIGUEZ,                  VCF
      individually and on behalf of all others
      similarly situated,
11
                             Plaintiffs,           STIPULATION AND ORDER
12    vs.                                          FOR EXTENSION OF TIME
                                                   (First Request)
13    CITY OF HENDERSON; DOES I through
      V, inclusive; and ROE CORPORATIONS
      I through V, inclusive,
14
                             Defendants.
15

16          Plaintiffs KELLY WOODBURN, THOMAS WOODBURN, AND JOSHUA

17   RODRIGUEZ and Defendant CITY OF HENDERSON, (“the City”), by and

18   through their respective counsel of record, hereby request and stipulate to

19   extend the time for Plaintiffs to file their reply to Defendant’s Response to

20   Plaintiff’s Motion for Collective Action (Doc No. 53). This extension is necessary

21   to allow Plaintiffs’ counsel to deal with an emergent personal health issue.

22          Plaintiff’s Response is currently due June 24, 2021, and the parties have

23   agreed to extend the time up to and including July 26, 2021.

24
                                             -1-
1          Through this stipulation, the parties also agree to extend the deadline for

2    Defendant to respond to Plaintiffs’ Second Amended Complaint from the current

3    deadline of July 5, 2021 up to and including July 19, 2021. This extension is

4    necessary to allow Defendant and its counsel adequate time to strategize and

5    prepare Defendant’s response to the recently filed Second Amended Complaint

6    (Doc. No. 57).

7          These extensions have been agreed upoin in good faith and are not

8    intended for purposes of delay.

9
     DATED this 23rd day of June, 2021.       DATED this 23rd day of June, 2021.
10
      CLAGGETT & SYKES LAW FIRM               LITTLER MENDELSON
11
      /s/ Joseph Mott                         /s/ Ethan Thomas
12
      Joseph N. Mott                          Montgomery Y. Paek
13    Nevada Bar No. 12455                    Nevada Bar No. 10176
      4101 Meadows Lane, Suite 100            Ethan Thomas
14    Las Vegas, NV 89107                     Nevada Bar No. 12874
      Attorneys for Plaintiffs                3960 Howard Hughes Parkway, Suite
15                                            300
                                              Las Vegas, Nevada 89169
16                                            Attorney for Defendant

17                                       ORDER

18         IT IS HEREBY ORDERED that the Parties’ Stipulation for an

19   Extension of Time is GRANTED.

20   ///

21   ///

22   ///

23   ///

24   ///
                                            -2-
1          IT IS FURTHER ORDERED that Plaintiffs will have until July 26,

2    2021, to file their Reply to Defendant’s Response to Plaintiffs’ Motion for Class

3    Certification.

4          IT IS FURTHER ORDERED that Defendant will have until July 19,

5    2021, to file a response to Plaintiffs’ Second Amended Complaint.

6

7
                               U.S. MAGISTRATE JUDGE
8
                                   6-24-2021
                  DATED:
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                            -3-
